 1
 2
                                                                        O
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JIMMIE CARTER,                           Case No. 2:19-cv-08986-JGB (MAA)
12                       Plaintiff,
13
            v.                                 MEMORANDUM DECISION AND
14                                             ORDER DISMISSING COMPLAINT
      J. GASTELO et al.,                       WITH LEAVE TO AMEND
15
16                       Defendants.

17
18   I.    INTRODUCTION
19         On October 18, 2019, Plaintiff Jimmie Carter (“Plaintiff”), an inmate at
20   California Men’s Colony (“CMC”), proceeding pro se and in forma pauperis, filed a
21   Complaint alleging violations of his civil rights pursuant to 42 U.S.C. § 1983
22   (“Section 1983”). (Compl., ECF No. 1.) The Court has screened the Complaint as
23   prescribed by 28 U.S.C. § 1915A and § 1915(e)(2)(B). For the reasons stated below,
24   the Complaint is DISMISSED WITH LEAVE TO AMEND. Plaintiff is
25   ORDERED to, within thirty days after the date of this Order, either: (1) file a First
26   Amended Complaint, or (2) advise the Court that Plaintiff does not intend to file a
27   First Amended Complaint.
28   ///
 1   II.     PLAINTIFF’S ALLEGATIONS AND CLAIMS
 2           The Complaint is filed against: (1) J. Gastelo, Warden at CMC; (2) Ralph M.
 3   Diaz, Secretary of the California Department of Corrections and Rehabilitation
 4   (“CDCR”); (3) Wallace, Correctional Sergeant at CMC; (4) Amendaz, Nurse at
 5   CMC; (5) Marie Reyes, Registered Nurse (“RN”) at CMC; (6) Gary Masignman,
 6   Licensed Vocational Nurse (“LVN”) at CMC; (7) Steven Tanner, LVN at CMC;
 7   (8) Maria Escareal, LVN at CMC; and (9) Ronalyn Amor-Walker, RN at CMC
 8   (each a “Defendant” and collectively, “Defendants”; the Nurse, RN, and LVN
 9   Defendants collectively are referred to as the “Nurse Defendants”). (Compl. 8–9.) 1
10   Defendants Gastelo and Diaz are sued in their individual and official capacities. (Id.
11   at 3.) The Complaint does not specify the capacities—individual and/or official—in
12   which the other Defendants are sued. (Id. at 8–9.)
13           The Complaint and attached exhibits2 contain the following allegations and
14   claims. Plaintiff arrived at CMC on June 7, 2019. (Id. at 7.) The dining hall of
15   CMC has a four-foot by six-foot aisle that inmates must traverse to dump their left-
16   over food, return their food tray for washing, and exit the dining hall. (Id. at 9.)
17   Plaintiff contends that the aisle is hazardous because there is always “oatmeal, cream
18   of wheat, or some other food substance on the floor,” and it is “slippery, because
19   degreaser is never used.” (Id.)
20           On June 19, 2019, Plaintiff was exiting the dining hall through the dangerous
21   aisle and slipped on oatmeal. (Id. at 10.) Plaintiff’s head hit the ground very hard.
22   (Id.) Plaintiff experienced an immediate headache, “the likes he has never
23   experienced in his entire life,” and his whole stomach became disturbed. (Id.)
24   Plaintiff’s neck and back took most of the impact, and he still receives regular shots
25   1
         Citations to pages in docketed documents are to those generated by CM/ECF.
26
     2
27    Documents attached to a complaint are part of the complaint and may be
     considered in determining whether the plaintiff can prove any set of facts in support
28   of the claim. Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987).
                                                 2
 1   for the excruciating pain in those areas. (Id.) Plaintiff does not know whether he
 2   was knocked unconscious, but believes that he was. (Id.) In addition, Plaintiff’s
 3   blood pressure was extremely high. (Id. at 11.)
 4          Plaintiff alleges that Defendant Tanner, along with Gloria Mendez and Pati
 5   Medinger (who are not named Defendants), refused to administer the proper medical
 6   care to Plaintiff. (Id.) Rather, they listened to correctional officers and a
 7   correctional sergeant who said, “Ah he’s alright. We don’t have time for this . . .
 8   [W]e have other inmate’s [sic] to run to the chow hall.” (Id.) This prompted
 9   Defendant Tanner to “begin talking crazy” to Plaintiff. (Id.) Defendant Wallace and
10   Nurse Defendants “talk[ed] crazy to Plaintiff, telling him he’s faking and just trying
11   to get drugs while Plaintiff lay there in plain/obvious pain.” (Id. at 14.) Plaintiff
12   requested to be taken to an outside hospital, but his request was denied. (Id. at 18.)
13          On June 27, 2019, while Plaintiff was on his way to breakfast between 7:30–
14   8:30 a.m., one of Plaintiff’s crutches got caught in “the hole of [a] steel plate that
15   covered a construction hole approximately (5) wide by (9) feet long and (6) feet
16   deep.” (Id. at 12.) Plaintiff fell hard to the ground and injured his back and neck
17   again. (Id.) Plaintiff lay on the ground in excruciating pain while at least seven
18   officers (including Defendant Wallace) stood over Plaintiff saying “He’s alright, just
19   give him some drugs, and . . . send him back to his dorm.” (Id.) The Nurse
20   Defendants listened to the officers instead of sending Plaintiff to the hospital. (Id. at
21   14.)
22          Plaintiff filed an administrative grievance regarding the incident, and also
23   letters and a “citizen’s complaint” to Defendant Gastelo. (Id. at 11.)
24          Based on the foregoing, Plaintiff asserts four claims for violation of the Eighth
25   Amendment. (Id. at 13–14.) Plaintiff also asserts “pendent state law claims,” but
26   does not name any specific state law claims. (Id. at 7.) Plaintiff seeks:
27   (1) $250,000 in damages from each Defendant; (2) $200,000 in punitive damages
28   from Defendants Reyes, Wallace, Tanner, Amendaz, and Masigman; (3) costs and
                                                 3
 1   reasonable attorneys’ fees; and (4) such further relief as the Court deems just and
 2   proper. (Id. at 14–15.)
 3
 4   III.   STANDARD OF REVIEW
 5          Federal courts must conduct a preliminary screening of any case in which a
 6   prisoner seeks redress from a governmental entity or officer or employee of a
 7   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
 8   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
 9   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
10   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
11   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
12   §§ 1915(e)(2)(B), 1915A(b).
13          When screening a complaint to determine whether it fails to state a claim upon
14   which relief can be granted, courts apply the Federal Rule of Civil Procedure
15   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
16   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
17   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
18   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). “Dismissal under Rule 12(b)(6) is
19   appropriate only where the complaint lacks a cognizable legal theory or sufficient
20   facts to support a cognizable legal theory.” Hartmann v. Cal. Dep’t of Corr. &
21   Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo v. Centinela Hosp.
22   Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
23          Rule 12(b)(6) is read in conjunction with Federal Rule of Civil Procedure 8(a)
24   (“Rule 8”), “which requires not only ‘fair notice of the nature of the claim, but also
25   grounds on which the claim rests.’” See Li v. Kerry, 710 F.3d 995, 998 (9th Cir.
26   2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007)). In
27   reviewing a motion to dismiss, the court will accept the plaintiff’s factual allegations
28   as true and view them in the light most favorable to the plaintiff. Park v. Thompson,
                                                4
 1   851 F.3d 910, 918 (9th Cir. 2017). Although “detailed factual allegations” are not
 2   required, “[t]hreadbare recitals of the elements of a cause of action, supported by
 3   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 4   (2009). “Conclusory allegations of law . . . are insufficient to defeat a motion to
 5   dismiss.” Park, 851 F.3d at 918 (alteration in original) (quoting Lee v. City of Los
 6   Angeles, 250 F.3d 668, 679 (9th Cir. 2001)). Rather, a complaint must “contain
 7   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
 8   on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim
 9   has facial plausibility when the plaintiff pleads factual content that allows the court
10   to draw the reasonable inference that the defendant is liable for the misconduct
11   alleged.” Iqbal, 556 U.S. at 663. “If there are two alternative explanations, one
12   advanced by defendant and the other advanced by plaintiff, both of which are
13   plausible, plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6).”
14   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Plaintiff’s complaint may be
15   dismissed only when defendant’s plausible alternative explanation is so convincing
16   that plaintiff’s explanation is implausible.” Id.
17         Where a plaintiff is pro se, particularly in civil rights cases, courts should
18   construe pleadings liberally and afford the plaintiff any benefit of the doubt.
19   Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). “[B]efore dismissing a pro
20   se complaint the district court must provide the litigant with notice of the
21   deficiencies in his complaint in order to ensure that the litigant uses the opportunity
22   to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)
23   (quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)). A court should
24   grant a pro se plaintiff leave to amend a defective complaint “unless it is absolutely
25   clear that the deficiencies of the complaint could not be cured by amendment.”
26   Akhtar, 698 F.3d at 1212 (quoting Shucker v. Rockwood, 846 F.2d 1202, 1203–04
27   (9th Cir. 1988) (per curiam)).
28   ///
                                                  5
 1   IV.   DISCUSSION
 2         A.     The Complaint Does Not State Claims Against Defendants in Their
 3                Official Capacities.
 4         The Complaint states that Defendants Gastelo and Diaz are sued in their
 5   individual and official capacities (Compl. 3), but does not specify the capacities in
 6   which the other Defendants are sued (id. at 8–9). For completeness, the Court
 7   analyzes whether the Complaint states claims against Defendants in their official
 8   capacities, and concludes that it does not.
 9         A suit against a defendant in his or her individual capacity “seek[s] to impose
10   personal liability upon a government official for actions he takes under color of state
11   law . . . . Official-capacity suits, in contrast, ‘generally represent only another way
12   of pleading an action against an entity of which an officer is an agent.’” Kentucky v.
13   Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep’t of Social Servs., 436
14   U.S. 658, 690 n.55 (1978)). The Complaint alleges that Defendant Diaz is the
15   Secretary of the CDCR, and the other Defendants are employed at CMC, a
16   California state prison. (Compl. 8–9.) As such, any official capacity claims against
17   Defendants would be treated as claims against the State of California. See Leer v.
18   Murphy, 844 F.2d 628, 631–32 (9th Cir. 1998) (explaining that a lawsuit against
19   state prison officials in their official capacities was a lawsuit against the state).
20         California is not a “person” subject to Section 1983, and the Eleventh
21   Amendment bars damages actions against state officials in their official capacity.
22   Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007); Nat. Res. Def. Council v.
23   Cal. DOT, 96 F.3d 420, 421 (9th Cir. 1996) (“State immunity extends to state
24   agencies and to state officers, who act on behalf of the state and can therefore assert
25   the state’s sovereign immunity.”). However, state officials sued in their official
26   capacity are considered “persons” when they are sued for prospective declaratory or
27   injunctive relief under Section 1983; the Eleventh Amendment does not bar such
28   claims. Flint, 488 F.3d at 825; Rounds v. Or. State Bd. of Higher Educ., 166 F.3d
                                                   6
 1   1032, 1036 (9th Cir. 1999) (“Ex Parte Young provided a narrow exception to
 2   Eleventh Amendment immunity for certain suits seeking declaratory and injunctive
 3   relief against unconstitutional actions taken by state officers in their official
 4   capacities.”) As the Complaint does not seek prospective declaratory or injunctive
 5   relief, this exception to Eleventh Amendment immunity does not apply.
 6          In any amended complaint, Plaintiff must specify the capacity in which each
 7   Defendant is sued. If Plaintiff includes claims for damages against Defendants in
 8   their official capacities, such claims will be subject to dismissal.
 9
10          B.     The Complaint Does Not State any Section 1983 Claims.
11          Section 1983 provides a cause of action against “every person who, under
12   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
13   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
14   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
15   original). The purpose of Section 1983 is “to deter state actors from using the badge
16   of their authority to deprive individuals of their federally guaranteed rights and to
17   provide relief to victims if such deterrence fails.” Id. To state a claim under Section
18   1983, a plaintiff must allege: (1) a right secured by the Constitution or laws of the
19   United States was violated; and (2) the alleged violation was committed by a person
20   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
21
22                1.      The Complaint Does Not State any Individual Capacity
23                        Claims Against Defendants Gastelo and Diaz.
24         There can be no liability under Section 1983 unless there is an affirmative link
25   or connection between a defendant’s actions and the claimed deprivation. See
26   Monell, 436 U.S. at 692. “A person ‘subjects’ another to the deprivation of a
27   constitutional right, within the meaning of section 1983, if he does an affirmative
28   act, participates in another’s affirmative acts, or omits to perform an act which he is
                                                  7
 1   legally required to do that causes the deprivation of which complaint is made.”
 2   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). The “requisite causal
 3   connection can be established not only by some kind of direct personal participation
 4   in the deprivation, but also by setting in motion a series of acts by others which the
 5   actor knows or reasonably should know would cause others to inflict the
 6   constitutional injury.” Gilbrook v. City of Westminster, 177 F.3d 839, 854 (9th Cir.
 7   1999) (quoting Johnson, 588 F.3d at 743–44).
 8         Here, the Complaint does not contain any factual allegations regarding any
 9   specific act or omission of Defendant Diaz. (See generally Compl.) The only
10   specific allegation against Defendant Gastelo is that Plaintiff sent her letters and a
11   “citizen’s complaint,” and she responded. (Id. at 11.) There are no allegations from
12   which it reasonably could be inferred that Defendant Gastelo either directly or
13   indirectly subjected Plaintiff to the deprivation of a constitutional right. Thus, the
14   Complaint fails to link either Defendant Gastelo or Defendant Diaz to any alleged
15   violations of Plaintiff’s constitutional rights. See Johnson, 588 F.3d at 743–44.
16         To the extent that Plaintiff seeks to impose Section 1983 liability on
17   Defendants Gastelo and Diaz premised on the acts of their subordinates, such claims
18   are not cognizable. “[G]overnment officials may not be held liable for the
19   unconstitutional conduct of their subordinates under a theory of respondeat superior
20   liability.” Iqbal, 556 U.S. at 676. A supervisor “is only liable for his or her own
21   misconduct, and is not “accountable for the misdeeds of [his or her] agents.” Id. at
22   677. Mere knowledge of a subordinate’s alleged misconduct is insufficient. Id.
23         Notwithstanding, at least in cases where the applicable standard is “deliberate
24   indifference” (such as for Eighth Amendment claims), a plaintiff can state a claim
25   for supervisory liability based upon the “supervisor’s knowledge of and
26   acquiescence in unconstitutional conduct by his or her subordinates.” See Starr, 652
27   F.3d at 1207. “A defendant may be held liable as a supervisor under § 1983 ‘if there
28   exists either (1) his or her personal involvement in the constitutional deprivation, or
                                                8
 1   (2) a sufficient causal connection between the supervisor’s wrongful conduct and the
 2   constitutional violation.’” Id. (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir.
 3   1989)). “Even if a supervisory official is not directly involved in the allegedly
 4   unconstitutional conduct, ‘[a] supervisor can be liable in his individual capacity for
 5   his own culpable action or inaction in the training, supervision, or control of his
 6   subordinates; for his acquiescence in the constitutional deprivation; or for conduct
 7   that showed a reckless or callous indifference to the rights of others.’” Keates v.
 8   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208).
 9         Here, the Complaint fails to set forth any factual allegations that Defendant
10   Diaz had any knowledge of, or any connection with, any allegedly unconstitutional
11   treatment that Plaintiff received at the hands of his subordinates. While the
12   Complaint alleges that Plaintiff wrote letters and a “citizen’s complaint” to
13   Defendant Gastelo (Compl. 11), there are no allegations that would lead to the
14   reasonable inference that Defendant Gastelo acquiesced in any unconstitutional acts
15   or showed a reckless or callous indifference to Plaintiff’s rights.
16         For these reasons, the Complaint does not contain sufficient allegations to
17   state any claims against Defendants Gastelo and Diaz in their individual capacities.
18   If Plaintiff includes individual capacity claims against Defendants Gastelo and/or
19   Diaz in any amended complaint, he must correct these deficiencies or risk dismissal
20   of such claims.
21
22                2.     The Complaint Does Not State an Eighth Amendment Claim
23                       for Cruel and Unusual Punishment.
24         “[T]he treatment a prisoner receives in prison and the conditions under which
25   he is confined are subject to scrutiny under the Eighth Amendment,” which prohibits
26   cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832 (1994)
27   (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “[W]hile conditions of
28   confinement may be, and often are, restrictive and harsh, they ‘must not involve the
                                                9
 1   wanton and unnecessary infliction of pain.’” Morgan v. Morgensen, 465 F.3d 1041,
 2   1045 (9th Cir. 2006) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). “In
 3   other words, they must not be devoid of legitimate penological purpose, or contrary
 4   to ‘evolving standards of decency that mark the progress of a maturing society.’”
 5   Morgan, 465 F.3d at 1045 (citation omitted) (quoting Trop v. Dulles, 356 U.S. 86,
 6   101 (1958)). “An Eighth Amendment claim that a prison official has deprived
 7   inmates of humane conditions must meet two requirements, one objective and one
 8   subjective.” Lopez v. Smith, 203 F.3d 1122, 1132 (9th Cir. 2000) (quoting Allen v.
 9   Sakai, 48 F.3d 1082, 1087 (9th Cir. 1995)).
10
11         Objective Prong. First, “the deprivation alleged must be, objectively,
12   sufficiently serious; a prison official’s act or omission must result in the denial of the
13   minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834 (internal
14   quotations and citations omitted). “Prison officials have a duty to ensure that
15   prisoners are provided adequate shelter, food, clothing, sanitation, medical care, and
16   personal safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The
17   circumstances, nature, and duration of a deprivation of these necessities must be
18   considered in determining whether a constitutional violation has occurred. ‘The
19   more basic the need, the shorter the time it can be withheld.’” Id. (quoting Hoptowit
20   v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)).
21         Here, the Complaint alleges that the aisle in the dining room of CMC is a
22   hazard because there is always “oatmeal, cream of wheat, or some other food
23   substance on the floor,” and it is “slippery, because degreaser is never used.”
24   (Compl. 7.) However, “slippery prison floors . . . do not state even an arguable
25   claim for cruel and unusual punishment.” LeMaire v. Maass, 12 F.3d 1444, 1457
26   (9th Cir. 1993). “Many courts have concluded that poorly maintained surfaces [and]
27   wet floors . . . do not generally pose a substantial risk of serious harm, and are
28   instead claims fundamentally sounding in negligence—which is insufficient to
                                                10
 1   violate the Eighth Amendment as a matter of law.” Miranda v. Madden, No.: 3:19-
 2   cv-01605-LAB-RBM, 2019 U.S. Dist. LEXIS 192188, at *11, 2019 WL 5727444, at
 3   *5 (S.D. Cal. Nov. 4, 2019) (quotations omitted). “Courts have reached this
 4   conclusion, even where the hazard has existed, and been known to prison officials,
 5   for years and where the prisoner was required to use the dangerous location . . . .”
 6   Pauley v. California, No. 2:18-cv-2595 KJN P, 2018 U.S. Dist. LEXIS 193388, at
 7   *11, 2018 WL 5920780, at *4 (E.D. Cal. Nov. 13, 2018) (collecting cases).
 8          In addition, Plaintiff alleges that he was subject to verbal abuse and ridicule.
 9   (Compl. 14.) However, verbal harassment or abuse is not protected by the Eighth
10   Amendment. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (“[V]erbal
11   harassment or abuse . . . is not sufficient to state a constitutional deprivation under
12   42 U.S.C. § 1983.”) (quoting Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)).
13
14          Subjective Prong. Second, subjectively, the prison official must act with
15   “deliberate indifference” to an inmate’s health or safety—that is, “the official knows
16   of and disregards an excessive risk to inmate health or safety; the official must both
17   be aware of facts from which the inference could be drawn that a substantial risk of
18   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
19   Here, there are no allegations in the Complaint from which it reasonably could be
20   inferred that any Defendant acted with deliberate indifference to a sufficiently
21   serious risk to Plaintiff’s health or safety.
22
23          For these reasons, Plaintiff’s Eighth Amendment claim fails. If Plaintiff files
24   an amended complaint with an Eighth Amendment claim for cruel and unusual
25   punishment, he must correct these deficiencies or risk dismissal of this claim.
26   ///
27   ///
28   ///
                                                 11
 1                3.     The Complaint Does Not State an Eighth Amendment Claim
 2                       for Deliberate Indifference to Serious Medical Needs.
 3         “The government has an ‘obligation to provide medical care for those whom it
 4   is punishing by incarceration,’ and failure to meet that obligation can constitute an
 5   Eighth Amendment violation cognizable under § 1983.” Colwell v. Bannister, 763
 6   F.3d 1060, 1066 (9th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 103–05
 7   (1976)). “To maintain an Eighth Amendment claim based on prison medical
 8   treatment, an inmate must show ‘deliberate indifference to serious medical needs.’”
 9   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle, 429 U.S. at
10   104). A plaintiff must allege sufficient facts to satisfy a two-prong test: (1) an
11   objective standard—the existence of a serious medical need; and (2) a subjective
12   standard—deliberate indifference. Colwell, 763 F.3d at 1066.
13
14         Objective Prong. A “serious medical need” exists if “failure to treat a
15   prisoner’s condition could result in further significant injury or the ‘unnecessary and
16   wanton infliction of pain.’” Jett, 439 F.3d at 1096 (citing McGuckin v. Smith, 974
17   F.2d 1050, 1059 (9th Cir. 1992), overruled in part on other grounds by WMX Techs.,
18   Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)). Neither result is the type of
19   “routine discomfort [that] is ‘part of the penalty that criminal offenders pay for their
20   offenses against society.’” McGuckin, 974 F.2d at 1059 (alteration in original)
21   (quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)). “The existence of an injury
22   that a reasonable doctor or patient would find important and worthy of comment or
23   treatment; the presence of a medical condition that significantly affects an
24   individual’s daily activities; or the existence of chronic and substantial pain are
25   examples of indications that a prisoner has a ‘serious’ need for medical treatment.”
26   McGuckin, 974 F.2d at 1059–60.
27         Here, the Complaint alleges that Plaintiff fell twice within an eight-day period
28   and hit his head very hard, with his neck and back taking the brunt of the impact.
                                                12
 1   (Compl. 10, 12.) Plaintiff alleges that he had a severe headache, lost consciousness,
 2   was unable to move, and continues to suffer excruciating pain as a result of the falls.
 3   (Id.) “When an inmate sustains a head injury, whatever the cause, this may be the
 4   type of injury that goes beyond “[t]he routine discomfort that results from
 5   incarceration[.]” Ross v. Wash. State Dep’t of Corr., No. 3:16-cv-05469-RJB, 2018
 6   U.S. Dist. LEXIS 1729, at *7–8, 2018 WL 294502, at *3 (W.D. Wash. Jan. 3, 2018)
 7   (quoting McGuckin, 974 F.2d at 1059). Plaintiff has alleged sufficient facts to state
 8   a serious medical need, at least in the immediate aftermath of his falls. See Williams
 9   v. Wasco State Prison, No. 1:14-cv-01714-MJS (PC), 2015 U.S. Dist. LEXIS 62956,
10   at *8 (E.D. Cal. May 13, 2015) (concluding that inmate alleged serious medical need
11   in immediate aftermath of fall where he suffered “a significant impact to his head
12   and back, lost consciousness, urinated on himself, and initially was unable to
13   move”).
14
15         Subjective Prong. The subjective “deliberate indifference” prong “is satisfied
16   by showing (a) a purposeful act or failure to respond to a prisoner’s pain or possible
17   medical need and (b) harm caused by the indifference.” Jett, 439 F.3d at 1096.
18   Deliberate indifference may be manifested “when prison officials deny, delay or
19   intentionally interfere with medical treatment,” or in the manner “in which prison
20   physicians provide medical care.” McGuckin, 974 F.2d at 1059. However,
21   deliberate indifference is met only if the prison official “knows of and disregards an
22   excessive risk to inmate health or safety; the official must both be aware of facts
23   from which the inference could be drawn that a substantial risk of serious harm
24   exists, and he must also draw the inference.” Farmer, 511 U.S. at 834. The
25   defendant “must purposefully ignore or fail to respond to the plaintiff’s pain or
26   possible medical need for deliberate indifference to be established.” See McGuckin,
27   974 F.2d at 1060.
28   ///
                                               13
 1         Here, the Complaint alleges that when Plaintiff fell on June 19, 2019,
 2   Defendants refused to administer proper medical care to Plaintiff. (Compl. 11.)
 3   Defendants began “talking crazy” to Plaintiff (id. at 11, 14), and denied Plaintiff’s
 4   request to be taken to an outside hospital (id. at 18). The Complaint alleges that
 5   when Plaintiff fell on June 27, 2019, at least seven officers stood over Plaintiff
 6   saying “He’s alright, just give him some drugs, and . . . send him back to his dorm.”
 7   (Id. at 12.) The Nurse Defendants listened to the officers instead of sending Plaintiff
 8   to the hospital. (Id. at 14.) These allegations are not sufficient to satisfy the
 9   subjective prong of “deliberate indifference.”
10         Although Plaintiff was not sent to an outside hospital, medical records to the
11   Complaint show that Plaintiff was examined and treated by medical staff after his
12   June 19, 2019 and June 27, 2019 falls. (See Compl. 26–31.) To the extent Plaintiff
13   is dissatisfied with the level of care he received, the proper claims should be
14   negligence or malpractice, not Eighth Amendment deliberate indifference. “[A]n
15   inadvertent failure to provide adequate medical care,” “negligence in diagnosing or
16   treating a medical condition,” and medical malpractice do not violate the Eighth
17   Amendment. Estelle, 429 U.S. at 105–06. Even gross negligence is insufficient to
18   establish deliberate indifference to serious medical needs. See Wood v.
19   Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).
20         To the extent that Plaintiff’s Eight Amendment claim is based upon the denial
21   of his requests to go to an outside hospital, such claim fails. “A difference of
22   opinion between a prisoner-patient and prison medical authorities does not give rise
23   to a § 1983 claim.” Franklin v. State of Oregon, State Welfare Div., 662 F.2d 1337,
24   1344 (9th Cir. 1981). Indeed, “‘a difference of medical opinion’ as to the need to
25   pursue one course of treatment over another [is] insufficient, as a matter of law, to
26   establish deliberate indifference.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.
27   1996) (quoting Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)). Rather, “to
28   prevail on a claim involving choices between alternative courses of treatment, a
                                                14
 1   prisoner must show that the chosen course of treatment ‘was medically unacceptable
 2   under the circumstances,’ and was chosen ‘in conscious disregard of an excessive
 3   risk to [the prisoner’s] health.’” Toguchi v. Chung, 391F.3d 1051, 1058 (9th Cir.
 4   2004) (alteration in original) (quoting Jackson, 90 F.3d at 332). The Complaint
 5   contains no allegations to reasonably lead to either conclusion.
 6         For these reasons, Plaintiff’s Eighth Amendment deliberate indifference claim
 7   fails. If Plaintiff files an amended complaint with an Eighth Amendment claim for
 8   deliberate indifference to serious medical needs, he must correct these deficiencies
 9   or risk dismissal of this claim.
10
11         C.     If Plaintiff Fails to Plead a Federal Claim, the Court will Decline
12                Supplemental Jurisdiction Over Plaintiff’s State Law Claims.
13         “[D]istrict courts may decline to exercise supplemental jurisdiction over a
14   [state law claim] if . . . the district court has dismissed all claims over which it has
15   original jurisdiction.” 28 U.S.C. § 1367(c)(3). “A district court’s decision whether
16   to exercise [supplemental] jurisdiction after dismissing every claim over which it
17   had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio,
18   Inc., 556 U.S. 635, 639 (2009). In deciding whether to exercise supplemental
19   jurisdiction, a court considers “economy, convenience, fairness, and comity.” Acri
20   v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997).
21         As Plaintiff has failed to plead a federal claim, the factors weigh against
22   exercising supplemental jurisdiction over Plaintiff’s state law claims (negligence and
23   violation of California Government Code Sections 815 and 830). As to judicial
24   economy, the Court has expended minimal effort towards this case and has not
25   engaged in substantive analysis of Plaintiff’s state law claims that would need to be
26   duplicated in state court. The convenience factor is neutral, weighing toward neither
27   side, as both cases would be filed within the Central District of California’s
28   geographic boundaries. So too is the fairness factor, as a state court would be as fair
                                                 15
 1   as federal court. However, comity weighs strongly in favor of declining
 2   supplemental jurisdiction, as it is “preferable as a matter of comity (respect for our
 3   sister state institutions) for state court judges to apply state law to plaintiff’s state-
 4   law claims.” Millar v. Bart Dist., 236 F. Supp. 2d 1110, 1120 (N.D. Cal. 2002).
 5   Balancing these factors, the Court should not exercise supplemental jurisdiction over
 6   Plaintiff’s state claims where Plaintiff has failed to plead a federal claim. See
 7   Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“[I]n the usual
 8   case in which all federal-law claims are eliminated before trial, the balance of factors
 9   to be considered under the pendent jurisdiction doctrine—judicial economy,
10   convenience, fairness, and comity—will point toward declining to exercise
11   jurisdiction over the remaining state-law claims.”) (alteration in original) (quoting
12   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).
13          For these reasons, if Plaintiff does not sufficiently plead a federal claim, the
14   Court will recommend declining supplemental jurisdiction over Plaintiff’s state
15   claims.
16
17          D.     The Complaint Fails to Plead Any State Claims.
18          Even if the Complaint had sufficiently pled a federal claim, the Complaint
19   fails to plead any state claims.
20          Before commencing a lawsuit against a California state or local public entity
21   or its employee based on tort liability or for any claim for money or damages, the
22   Government Claims Act requires a plaintiff to first present a written claim to the
23   public entity. See Gong v. City of Rosemead, 226 Cal. App. 4th 363, 374 (2014); see
24   also City of Stockton v. Superior Court, 42 Cal. 4th 730, 738 (2007). Claims for
25   personal injury and property damages must be presented within six months after
26   accrual; all other claims must be presented within one year. City of Stockton, 42 Cal.
27   4th at 738. A plaintiff cannot file a lawsuit until the written claim has been acted
28   upon, or deemed rejected, by the board of the public entity. State of California v.
                                                  16
 1   Superior Court (Bodde), 32 Cal. 4th 1234, 1239 (2004). “[S]ubmission of a claim to
 2   a public entity pursuant to [the Government Claims Act] ‘is a condition precedent to
 3   a tort action and the failure to present the claim bars the action.’” Id. at 1240
 4   (quoting Phillips v. Desert Hosp. Dist., 49 Cal. 3d 699, 708 (1989)); see also Karim-
 5   Panahi v. L.A. Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988) (holding that
 6   plaintiff’s pendent state law tort claims against both the individual and public entity
 7   defendants are barred unless he presented them in compliance with Government
 8   Claims Act before filing suit). “A cause of action that is subject to the statutory
 9   claim procedure must allege either that the plaintiff complied with the claims
10   presentation requirement, or that a recognized exception or excuse for
11   noncompliance exists.” Gong, 226 Cal. App. 4th at 374; see also Bodde, 32 Cal. 4th
12   at 1243 (“[A] plaintiff must allege facts demonstrating or excusing compliance with
13   the claim presentation requirement. Otherwise, his complaint is subject to a general
14   demurrer for failure to state facts sufficient to constitute a cause of action.”).
15         The Complaint does not allege that Plaintiff presented any potential state
16   claims in compliance with the Government Claims Act, or that he was excused from
17   the claim presentation requirement. Thus, the Complaint does not sufficiently plead
18   any state law claims. If Plaintiff includes any state law claims in any amended
19   complaint, he must state facts showing that he presented or was excused from
20   presenting his claim in accordance with the Government Claims Act, or face
21   dismissal of his state law claims.
22
23   V.    CONCLUSION
24         For the reasons stated above, the Court DISMISSES the Complaint WITH
25   LEAVE TO AMEND. Although highly doubtful that Plaintiff could amend the
26   Complaint to overcome the deficiencies explained in this order, Plaintiff may have
27   an opportunity to amend and cure the deficiencies given his pro se status. Plaintiff is
28   ORDERED to, within thirty days after the date of this Order, either: (1) file a First
                                                 17
 1   Amended Complaint (“FAC”), or (2) advise the Court that Plaintiff does not intend
 2   to file a FAC.
 3            The FAC must cure the pleading defects discussed above and shall be
 4   complete in itself without reference to the Complaint. See L.R. 15-2 (“Every
 5   amended pleading filed as a matter of right or allowed by order of the Court shall be
 6   complete including exhibits. The amended pleading shall not refer to the prior,
 7   superseding pleading.”). This means that Plaintiff must allege and plead any viable
 8   claims in the FAC again. Plaintiff shall not include new defendants or new
 9   allegations that are not reasonably related to the claims asserted in the Complaint.
10            In any amended complaint, Plaintiff should confine his allegations to those
11   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
12   Rule 8, all that is required is a “short and plain statement of the claim showing that
13   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
14   standard civil rights complaint form when filing any amended complaint, a
15   copy of which is attached. In any amended complaint, Plaintiff should identify the
16   nature of each separate legal claim and make clear what specific factual allegations
17   support each of his separate claims. Plaintiff strongly is encouraged to keep his
18   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
19   cite case law, include legal argument, or attach exhibits at this stage of the litigation.
20   Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
21   basis.
22            The Court explicitly cautions Plaintiff that failure to timely file a FAC, or
23   timely advise the Court that Plaintiff does not intend to file a FAC, will result in
24   a recommendation that this action be dismissed for failure to prosecute and/or
25   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
26   41(b).
27            Plaintiff is not required to file an amended complaint, especially since a
28   complaint dismissed for failure to state a claim without leave to amend may count as
                                                 18
 1   a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
 2   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a) using the
 3   attached Notice of Voluntary Dismissal form.
 4          Plaintiff is advised that this Court’s determination herein that the allegations
 5   in the Complaint are insufficient to state a particular claim should not be seen as
 6   dispositive of the claim. Accordingly, although the undersigned Magistrate Judge
 7   believes Plaintiff has failed to plead sufficient factual matter in the pleading,
 8   accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is not
 9   required to omit any claim or Defendant in order to pursue this action. However, if
10   Plaintiff decides to pursue a claim in an amended complaint that the undersigned
11   previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the
12   undersigned ultimately may submit to the assigned District Judge a recommendation
13   that such claim may be dismissed with prejudice for failure to state a claim, subject
14   to Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
15   L.R. 72-3.
16
17          IT IS SO ORDERED.
18
19   DATED: December 23, 2019                  ____________________________________
20                                                     MARIA A. AUDERO
                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                  19
